Citation Nr: 0801693	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. §1151 for 
residuals for urinary incontinence, claimed to have resulted 
from Department of Veterans Affairs (VA) hospital care 
(nerve-sparing radical retropubic prostatectomy with 
bilateral pelvic lymph node dissection) in February 1998.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

In a letter from the veteran's representative, dated in 
November 2006, the issue of entitlement to an increased 
disability rating for post-traumatic stress disorder was 
withdrawn.  In view of the foregoing, this issue has been 
resolved and is not before the Board.  See generally Grantham 
v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.


FINDING OF FACT

The preponderance of the competent medical evidence is 
against a finding that the veteran's urinary incontinence was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or some other incident of fault on the 
part of the VA, or as the result of an event that was not 
reasonably foreseeable.




CONCLUSION OF LAW

The criteria for compensation for urinary incontinence, 
claimed to have resulted from VA hospital care in February 
1998, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. 3.361 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) request that the veteran provide 
any evidence in his possession that pertains to the claim.  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in November 2002, February 
2005 and March 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  Although these 
letters were not all sent prior to initial adjudication of 
the veteran's claim, this was not prejudicial to him, since 
he was subsequently provided adequate notice in February 2005 
and the claim was readjudicated and an additional 
supplemental statement of the case was provided to the 
veteran in June 2007.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The aforementioned letters informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini II, at 120-21.  

The VCAA notice provided to the veteran failed to provide 
notice of the fourth element, viz., that the claimant should 
provide any evidence relevant to the claim in his possession 
to VA.  See Pelegrini II, supra.  Failure to provide pre-
adjudicative notice of any of the four elements is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The Secretary has the burden to 
show that this error was not prejudicial to the veteran.  
Id., at 17.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 14; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The November 2002 
and February 2005 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  The Board concludes that a 
reasonable person could be expected to understand that any 
relevant evidence should be submitted during the development 
of the claim.  See Pelegrini II, at 120-21.  Accordingly, the 
Board concludes that the failure to provide complete VCAA 
compliant notice was harmless.  The Board may proceed with 
consideration of the claim on the merits.  See Sanders, 
supra; see also Simmons v. Nicholson, 487 F. 3d 892 (Fed. 
Cir. 2007).

The Board also notes that the veteran was provided with 
notice of how VA determines disability ratings and effective 
dates in a notice letter dated in March 2006.  This letter 
was compliant with the directives set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  VA medical record 
reviews and opinions were obtained in May 2003 and June 2007 
to determine if the veteran's urinary incontinence is the 
result of medical treatment at a VA medical center.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
Board notes that the veteran has consistently complained that 
he should have been provided with a physical examination in 
conjunction with the reviews of his claims folder.  The Board 
finds that such is not necessary.  A complete review of the 
medical records associated with the veteran's initial surgery 
in February 1998 provides sufficient information to determine 
whether the veteran is entitled to benefits under 38 U.S.C.A. 
§ 1151.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran alleges that he currently suffers from urinary 
incontinence as a result of a nerve-sparing radical 
retropubic prostatectomy with bilateral pelvic lymph node 
dissection performed by VA in February 1998.  Specifically, 
he alleges that he was not aware that urinary incontinence 
was a possible side effect of the surgery.

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
training and rehabilitation, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Since the veteran filed this claim in July 
2002, the amended version of 38 U.S.C.A. § 1151 applies to 
his appeal.  Thus, the veteran must show that the proximate 
cause of his urinary incontinence was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
treatment in question.

The Board finds that there is competent evidence of record 
demonstrating that the veteran has suffered from urinary 
incontinence since his prostatectomy in February 1998.  The 
Board notes that the question of whether the veteran 
experienced additional disability as a result of treatment 
rendered by VA is a medical question.  The Court has held 
that a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 
(1999).

The Board finds the veteran's claim for compensation must be 
denied as there is no competent evidence of record 
demonstrating that the veteran currently experiences urinary 
incontinence as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing medical or surgical treatment, nor 
any competent evidence demonstrating the proximate cause of 
any of the alleged disability was an event which was not 
reasonably foreseeable.

In February 1998, the veteran underwent an uneventful, nerve-
sparing radical retropubic prostatectomy with bilateral 
pelvic lymph node dissection after being diagnosed with 
prostate cancer.  Prior to his surgery, the veteran was 
provided with full disclosure of the dangers of surgery and 
the possible aftereffects.  In fact, the VA urology chief 
resident discussed these issues several times with the 
veteran.  In a progress note dated on February 3, 1998 (the 
date of the veteran's surgery), the chief resident noted that 
the veteran understood the risks of "bleeding, infection, 
transfusion, DVT, AE and death.  Also peri-operative risks of 
impotence and incontinence."  See VA treatment note, 
February 3, 1998.

In 1999, the veteran complained of stress urinary 
incontinence.  Cystoscopies were performed in February, May 
and November 1999, but revealed no abnormalities.  See VA 
operative reports; February 24, 1999, May 3, 1999 and 
November 29, 1999.  The veteran continued to complain of 
urinary incontinence in 2000.  In February 2000, the veteran 
underwent an uneventful placement of an AMS-800 artificial 
sphincter.  He was seen in March 2000 at the VA internal 
medicine clinic where he admitted taking glyburide for 
diabetes at different times of day.  His medication was 
adjusted accordingly.  In April 2000, the veteran complained 
of no improvement of urinary incontinence and complained of 
dysuria, requesting that the artificial sphincter be removed.  
In January 2001, the veteran was seen again by VA internal 
medicine and found to be non-compliant with his medications 
for diabetes and hypertension.  This was considered a 
consistent problem.  In April 2001, the veteran's artificial 
sphincter was removed.  

In June 2003, the veteran's prostatic specific antigen (PSA) 
was mildly elevated to 0.83.  The corresponding bone scan 
showed no metastasis and the computed tomography (CT) scan 
was also negative for metastatic disease.  A repeat biopsy 
was recommended but refused by the veteran.  On the 
assumption that the veteran had recurrent prostate cancer, 
external beam radiation was performed to the previous 
prostate bed.  In September and October 2005, the veteran's 
PSA was less than 0.04.  Surgical options were discussed for 
further treatment of the veteran's urinary incontinence but 
the veteran declined.  In April 2006, the veteran was seen in 
the VA urology clinic.  PSA was undetectable and the veteran 
stated that he felt good and was able to perform his 
activities of daily living, though his urinary incontinence 
continued.

A VA medical opinion was provided in May 2003.  The examiner 
reviewed the veteran's claims folder in its entirety.  No 
physical examination of the veteran was conducted.  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Board finds the examiner's review of the claims 
folder and corresponding medical opinion to be credible and 
thorough.

The examiner stated that the veteran was seen and followed at 
the VA hospital where he was found to have an elevated PSA 
level.  He subsequently had an examination with biopsy of the 
prostate, multifocal, and was found to have well-
differentiated adenocarcinoma.  He thereafter underwent the 
aforementioned radical prostatectomy.  Subsequent to this, 
the veteran complained of urinary urgency and frequency.  He 
was followed by a very thorough urological evaluation 
persistently and constantly, and subsequent cystoscopies 
showed him to have a normal sphincter endoscopically with a 
small capacity bladder.  He was then placed on Ditropan.  The 
veteran stated that the Ditropan not only bothered him, but 
that it made him worse as far as his stress incontinence was 
concerned.  He was treated conservatively and found to have 
no incontinence when he was sitting down, only when he was up 
and exercising.  Therefore, this persisted in spite of 
Ditropan and other methodologies of trying to relieve the 
bladder spasm or whatever might cause urge incontinence.  He 
was persistently evaluated for the problem with urodynamic 
studies, which showed a small capacity bladder.  The veteran 
stated that his urinary incontinence persisted when he was in 
an upright position.

The veteran was subsequently offered an artificial sphincter, 
which he accepted.  This apparently caused pain and 
aberration of his wetting patterns, and in spite of this, he 
was eventually provided other opportunities to replace the 
sphincter or have a new type of sphincter inserted.  He 
stated that this was much more discomfort than he could 
stand, and wished the artificial sphincter removed.  The 
sphincter was removed and subsequent to that procedure, the 
veteran still complained of stress incontinence.

The examiner diagnosed the veteran with cancer of the 
prostate, focal, without extension and radical prostatectomy 
subsequently with urge incontinence on standing.  Urodynamic 
studies revealed the veteran's upper tracts to be negative.  
The examiner opined that a very satisfactory operation was 
performed that cured the veteran of prostate cancer.  The 
veteran was given a very thorough urological examination and 
evaluation and found to have diabetes mellitus, Type II, with 
some evidence of peripheral neuropathy.  The impression was 
that the veteran had received excellent urological care and 
that he had been presented with all possible issues through 
the years.  The veteran's main problem was carcinoma of the 
prostate, which was cured by his February 1998 prostatectomy.  
The endoscopic examination post-operatively showed the 
veteran to have an adequate sphincter.  Based on urodynamic 
studies, the veteran had always had a small capacity bladder.  
It was noted that a radical prostatectomy, which has a 
certain percentage of stress and urge incontinence and 
diabetes, also has a urological implication as far as 
impotence is concerned.

The June 2007 VA records review noted that the veteran 
contended that his prostate cancer had recurred and that he 
continued to experience residuals of the February 1998 
surgery.  At the outset, the reviewing physician noted that 
it was impossible to determine if prostate cancer recurred 
prior to the external beam radiation because the veteran 
refused any further biopsies.  The examiner stated that it 
was a well-documented risk of the surgery (radical 
prostatectomy) that a patient will experience urinary 
incontinence because of the close proximity of the nerves and 
sphincter to the prostate.  As noted above, the veteran was 
provided a thorough explanation of the possible side effects 
of his surgery.

The examiner stated that review of the veteran's February 
1998 radical prostatectomy surgical records indicated that 
the surgery was performed according to high standards with no 
intra-operative complications.  Pathology reports indicated 
that the surgery left no residual disease.  On at least three 
occasions post-operatively, cystourethroscopic evaluations 
determined the veteran's urinary sphincter to be intact.  
Again, it was noted that urodynamic studies indicated that 
the veteran had a small capacity bladder and some elements of 
neurogenic bladder.  The examiner stated that the veteran 
also had a diagnosis of diabetes with neuropathy.  Numerous 
articles from the VA primary care clinic documented the 
veteran's noncompliance with Accuchecks, medications and 
diet.

The examiner concluded that the veteran had received 
excellent urological care from VA.  It could not be denied 
that the veteran experienced stress urinary incontinence 
since the time of the radical surgery, but it was noted that 
the primary goal of radical cancer surgery is the removal of 
the cancer.  Preservation of the nerves, vascular structures 
and other anatomy was considered strictly secondary and the 
veteran understood these risks prior to surgery.  It was 
considered more likely than not that the veteran's post-
operative recovery had been greatly compromised by his poorly 
controlled diabetes.  In fact, it was noted that diabetes 
alone could cause the symptoms that the veteran experienced.  
Therefore, it was considered impossible to ascertain what 
portion of the veteran's symptoms were due to post-operative 
sequelae and what portion was due to his poorly controlled 
diabetes.  It was the opinion of the physician that the 
veteran did not receive any improper or negligent care at the 
VA to have caused any unexpected residuals from the prostate 
surgery or his care afterward.

The only evidence of record which indicates that the veteran 
currently experiences urinary incontinence as a result of 
negligent VA medical treatment is the veteran's own 
allegations and testimony.  As a lay person, however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of urinary incontinence is of 
limited probative value.  There is competent evidence of 
record, however, demonstrating that the veteran does not 
currently experience urinary incontinence as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical or surgical treatment.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against the veteran's claim.  The Board places 
greater probative weight on the findings included in the May 
2003 and June 2007 VA record examinations and opinions as 
these were prepared by health care providers with specialized 
medical training as opposed to the veteran's own allegations 
and testimony.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).

ORDER

Entitlement to compensation under 38 U.S.C.A. §1151 for 
residuals for urinary incontinence, claimed to have resulted 
from VA hospital care (nerve-sparing radical retropubic 
prostatectomy with bilateral pelvic lymph node dissection) in 
February 1998, is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


